Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000093
                                                        04-AUG-2015
                                                        10:42 AM



                           SCWC-15-0000093


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                              PAT ROCCO,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


       KALAPANA SEAVIEW ESTATES COMMUNITY ASSOCIATION,

                Respondent/Defendant-Appellee. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-15-0000093; CASE NO. 3RC-13-1-589)


        ORDER DISMISSING WITHOUT PREJUDICE APPLICATION 

                     FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner/Plaintiff-Appellant

Pat Rocco’s Application for Writ of Certiorari filed on July 2,


2015, and the record, it appears that the Intermediate Court of


Appeals has not issued a decision on the appeal to date, and


therefore, Petitioner’s request for certiorari review is


premature.    See HRS § 602-59(a) (“After issuance of the


intermediate appellate court’s judgment or dismissal order, a


party may seek review of the intermediate appellate court’s


decision and judgment or dismissal order only by application to


the supreme court for a writ of certiorari . . . .”); HRAP Rule

40.1(a)(1) (“A party may seek review of the intermediate court of


appeals’ decision by filing an application for a writ of


certiorari in the supreme court.     The application shall be filed


within 30 days after the filing of the intermediate court of


appeals’ judgment on appeal or dismissal order . . . .”).


Accordingly, 


          IT IS HEREBY ORDERED that the Application for Writ of


Certiorari is dismissed without prejudice to re-filing a


certiorari application as provided for under HRS § 602-59 and


HRAP Rule 40.1.


          DATED:     Honolulu, Hawai'i, August 4, 2015.

Pat Rocco
petitioner pro se
               /s/ Mark E. Recktenwald


                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson





                                   2